UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6565


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD EUSTACH, a/k/a Tony Stracan,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:00-cr-00067-CMC-2)


Submitted:    September 10, 2009          Decided:   September 14, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Eustach, Appellant Pro Se. Alfred W. Bethea, OFFICE OF
THE UNITED STATES ATTORNEY, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald    Eustach   appeals    the   district   court’s   order

granting in part and denying in part his 18 U.S.C. § 3582(c)(2)

(2006) motion for reduction of sentence.           We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.              United States v.

Eustach, No. 4:00-cr-00067-CMC-2 (D.S.C. Mar. 13, 2009).               We

dispense   with     oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                      2